Herlihy, P. J.
(dissenting). There is no dispute as to the facts. The board’s decision attempts to equitably adjust the rights of claimants who report to a permanent facility office and an itinerant office. Here, the claimant did not report on the day assigned to her, but did report on a day when the itinerant office was next opened. The board stated:
“We find that there is no adequate explanation for the difference in treatment afforded claimants who report to itinerant points as between original claims, additional claims and reporting requirements.
‘ ‘ Since it fails to take into consideration the considerable disadvantage in the service afforded to claimants who are required to report to itinerant points, we conclude that Regulation 41(d) is unreasonable and grossly unfair when it is interpreted so as to penalize a claimant who fails to report to an itinerant point, as required, on a day when such office is open and rules such claimant to be ineligible to receive benefits until the next day he reports, even though the itinerant office is not open in the interim period.”
While reporting requirements are reasonable, the penalty for failure to report is discriminatory and should be construed so as not to include people reporting to an itinerant office which is not open on a Monday through Friday basis.
The board’s decision to disqualify the claimant effective May 5,1971 only should be affirmed.
Staley, Jr., and Sweeney, JJ., concur with Cooke, J.; Herlihy, P. J., and Main, J., dissent and vote to affirm in an opinion by Herlihy, P. J.
Decision reversed, without costs, and matter remitted for further proceedings not inconsistent herewith.